J. SKELLY WRIGHT, Circuit Judge
(concurring in part and dissenting in part):
I agree with my colleagues that the award was in accordance with the governing statute, Public Law 88-108, 88th Cong., 1st Sess., 77 Stat. 132. The objections to the Board’s actions which are here raised concern matters within its special competence.
However, I would reverse and remand so that a District Court of three judges may consider the constitutionality of the statute. It seems clear to me that the constitutional issues raised are substantial, and that, unless an injunction issues, the statutory scheme will continue in force prohibiting the unions from striking. P.L. 88-108, § 1. Thus a three-judge court is required. 28 U.S.C. § 2282.
The issue of constitutionality raised in these suits cannot be decided within the special review provided by the governing statute. That statute, 44 Stat. 585, 45 U.S.C. § 159, in providing for review by the District Court and this court of the Board’s award, states:
“Third. Such petition for the impeachment or contesting of any award so filed shall be entertained by the court only on one or more of the following grounds:
“(a) That the award plainly does not conform to the substantive requirements laid down by this chapter for such awards, or that the proceedings were not substantially in conformity with this chapter;
“(b) That the award does not conform, nor confine itself, to the stipulations of the agreement to arbitrate ; or
“(c) That a member of the board of arbitration rendering the award was guilty of fraud or corruption; or that a party to the arbitration practiced fraud or corruption which fraud or corruption affected the result of the arbitration: * * * ”
Neither unconstitutionality nor nonconformity with the laws of the land is listed as a ground for impeachment. Consequently, the statute prohibits consideration of constitutional issues in the special proceedings under it. Thus this statute differs from special review statutes which authorize consideration of whether an action is “in accordance with law” (e. g., Revenue Act of 1936, ch. 690, § 906(g), 49 Stat. 1750; Agricultural Adjustment Act, 52 Stat. 63, 7 U.S.C. § *10231366). Under such statutes, constitutional issues may be raised and decided. See Anniston Mfg. Co. v. Davis, 301 U.S. 337, 345, 57 S.Ct. 816, 81 L.Ed. 1143 (1937); Lee v. Roseberry, E.D.Ky., 94 F.Supp. 324, 327 (1950) (three-judge court). Accord, Oklahoma v. Civil Service Comm’n, 330 U.S. 127, 139, 67 S.Ct. 544, 91 L.Ed. 794 (1947); Flemming v. Nestor, 363 U.S. 603, 607, 80 S.Ct. 1367, 4 L.Ed.2d 1435 (1960). Cf. Eastern States Petroleum Corporation v. Rogers, 108 U.S.App.D.C. 63, 280 F.2d 611, cert. denied, 364 U.S. 891, 81 S.Ct. 222, 5 L.Ed.2d 187 (1960). No such authorizing phrase is contained in the statute here. 45 U.S.C. § 159, Third.
Moreover, the statute here apparently forecloses review by the Supreme Court in providing that “The determination of said court of appeals upon said questions shall be final.” 44 Stat. 586, 45 U.S.C. § 159, Sixth. This provision raises the presumption that Congress did not intend constitutional issues to be considered within such a proceeding, for the intention to prohibit Supreme Court review of constitutional questions should not lightly be imputed to legislators sworn to uphold the Constitution. Compare Eastern States Petroleum Corporation v. Rogers, supra, 108 U.S.App.D.C. at 66, 280 F.2d at 614, and cases there cited.
I conclude, therefore, that a three-judge court should have been empaneled to hear and decide the constitutional issues raised by plaintiffs.